ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-104, concluding that ROBERT H. LEINER, formerly of HAINESPORT, who was admitted to the bar of this State in 1994, and who has been temporarily suspended from the practice of law since June 25, 2005, pursuant to Rule l:20-15(k), by Order of the Court filed on May 26, 2005, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a)(failure to keep client informed about status of matter and to comply with reasonable requests for information), RPC 1.16(d) (failure to protect client’s interests upon termination *247of representation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that ROBERT H. LEINER is hereby reprimanded; and it is further
ORDERED that ROBERT H. LEINER remain suspended until he complies with the Court’s Order filed May 26, 2005, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.